Citation Nr: 1507571	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  15-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for non-VA outpatient treatment at the Memorial Hospital Jacksonville on March 1, 2014.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 29, 1970 to August 27, 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his January 2015 substantive appeal to the Board, the Veteran requested an in-person hearing before a Veterans Law Judge at his local RO.  To date, he has not been scheduled for such a hearing and he has not withdrawn his hearing request.

Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

